Citation Nr: 1716168	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral lower extremities, claimed as radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel






INTRODUCTION

The Veteran has verified active service from June 1987 to October 1987 and from October 2005 to September 2010.  The record also indicates the Veteran has approximately fifteen years of additional unverified active service prior to October 2005. 

This matter comes before the Board of Veterans' Appeals on appeal of a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This matter was remanded by the Board in January 2015 for further development.  After further development, this matter is now ready for adjudication.  


FINDING OF FACT

It is at least as likely as not that the Veteran's neurological disorder of the bilateral lower extremities is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neurological disorder of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a neurological disorder of the bilateral lower extremities, claimed as radiculopathy. 
Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including neurological disorder such as radiculopathy, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

In this case, the Board determines that service connection should be granted.  Specifically, the Board notes that the Veteran's service treatment records report symptoms related to lower extremity pain.  Moreover, the Veteran's credible statements made during and after active service regarding his lower extremity symptoms such as chronic pain, numbness, tingling, tenderness, and limitation of motion, are sufficient to establish continuity of symptomatology.

The medical evidence of record includes a January 2013 VA opinion which indicates that while the Veteran did not have lumbar radiculopathy, he had mild entrapment of the bilateral peroneal sensory nerves, which was most likely at the levels of the knee.  Moreover, the examiner noted that the condition "often occurs in the presence of obesity."  Similarly, a June 2015 VA examination opined that his neurological condition was caused by obesity.  The opinions from the examiner are provided in conjunction with credible statements made by the Veteran - which indicate that an in-service Achilles injury from 2007 and complications thereafter prevented him from being able to perform physical activities, and thus caused him to gain almost 100 lbs. from 2007 to 2013.

While the evidence includes a negative opinion by a VA examiner in June 2015, that the Veteran's neurological disorder is not related to active service, this opinion failed adequately address the Veteran's claim that his obesity and weight gain were secondary to his in-service injuries.  Instead, the VA examiner only noted that the "Veteran was physically active on 1/4/2013," without addressing the Veteran's level of physical activity or weight gain during service.  As such, the Board finds that the Veteran's statements regarding his inability to perform physical activities and corresponding weight gain during active duty to be more probative.   

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for a neurological disorder of the bilateral lower extremities should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.



ORDER

Service connection for a neurological disorder of the bilateral lower extremities, claimed as radiculopathy is granted.
	



_______________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


